 

 

. ty

Case 4:19-cv-05041

Case 4:19-cv-05041

Document 28-2 Filed on 08/31/20 in TXSD_ Page 1 of 25

Supplement to Complaint, Document Cover Sheet

Description;
Grievance: #201904
Document Length,

Document #25

3

k

275

pages,

 

double and single sided
Case 4:19-cv-05041

 

S oa wel op

Offender Name:

Document 28-2 Filed on 08/31/20 in TXSD_ Page 2 of 25

 

  
 

 

 

Unit: S +) é9 Housing A

Unit where incident occurred: Srles

 

 

S
“AN
nen -of (Criminal Justice aN OFFICE USE ONLY
\r QQ
CWA Grievance #:
J OFFENDER oe | Date Received:
GRIEVANCE FORM *“ :
ek Date Due: : f
WN Grieyance Code: ( 2 Ae ) !
Kin S TDCJ# \93 ) | Investigator ID #: LIAB
ssignment: 3-A- 5 7 Top Extension Date: L) ee DP? 1S
Ud VOY AL Date Retd to Offender: AR 9 myig

 

 

 

You must try to resolve your problem with a

appealing the results of a disciplinary hearing.

Who did you talk to (name, title)? T Wa

: What was their response? The naps Mo |

What action was taken? Th & ce LO rd AW)

State your grievance in the space provided.

Sd post ak Mu comin

Or, D pz Tex Vice us on |
She medieval Motes Ln te.
with “increased das ahoct

Plea + pork on kh conc wa ed
henakay Soom Heino, ab bet

Chor air ond gor \i. Wlere Des

staff mémber before you submit a formal complaint. The only lan is when

Wi DEC 3 20 When? 1/30/2018

Jule does aot have the neressarn aot an

OS Noted Hy uctrootment ool. D mov road \eelethe 4 u elem,

te state ae wh where and whe disciplinary case number if appropriate

at, when,
os mt Cor Crendes Yusohatra Me vureth
panier: De DazTerwodabed myctrectm ext plana
Sulive chive. porttad Few noted ModE. slchagle
tours olusrcen\ ADH ?2.OT 6nte, Ly Ahe Pr na STS
thot” Based an Severe Arshrsy oudrent could
exp fens sol} anon ale ‘ Thun ao eds, fad
a

L Waste. Sulpmatbesd Te oie sh one Wark lever so implementthrs Care

On Nf20)]a.013 P ored aairtt
Yo Tmplemorh Tre Care \be
nginen & “7. remale, 4 COoMy

Ih Be Davis othe SHiles Ward, She wars Walle
aust inthe “Pass module” sleTs cequiredty (Woe

hy shwvless” nor “9 antres* Wad been set wp athe.

Mad ie. She. and new Mr pra Masd

Pleare at) A ate the Qc

Ss Module, ancl provide, mee. apa Tale,

 

 

asnharcin,

L
passer Sono t can ted

We ne ferom mended treet ment Vit c my Gender

 

“Man ou.

 

 

(cc) Copia cebimed :

BN

 

 

 

 

 

 

 

1-127 Front (Revised 11-2010)

YOUR SI¢

sy ClO pis -
Dip» Sa

eS Oo OS AUS dn
OOP go

b;NATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix F

 
Case 4:19-cv-05041

Document 28-2 Filed on 08/31/20 in TXSD_ Page 3 of 25

 

 

 

 

Action Requested to resolve your Complaint.

 

 

Lye. aod oke ne HASS module. anc pooviie. merit

 

 

 

 

 

 

p
Nee “aA rAR SS lak POASES Be \\n eat LOA Ca ote}. at 4
Wit sy Yt w r TR At == WA TO a te me ecomvend wy CAR 17; OTe"
Offender bidnatune cidade ophinss : Date: Vos } J gd Ke TE y 3 d '
Grievance Response:

 

Offender Hopkins, please be advised, after careful review of y your + medical records, you indeed
ealth on 10/30/18. Although, within NP Dozier clinic notes she

| ess to female clothing and longer hair would help improve thoughts of
cughts ” unfortunately medical has no control of the:policiés set forth by
vth arid panties. NP Davis. was only doing as policies and procedures
allow her.to do. In regards to suicidal thoughts,:we do have trained

bn the unit that you can speak with if a sick calf i is placed. You have been

| This grievance is unsubstantiated.

Saw NP. Dozier i via Teleh

. mentioned” Feels like ac

suicide and.self-harm thi

mental health clinicians
ptovide care.per policy.

‘Signature ‘Authority: hard Ne

State the reason for appeal on the Step 2 Form. |

Returned because: *Resubmit this form when,

+

TDC regarding hair grov
informed her and would

If you are dissatisfied with the Step: L response, you may su

7

‘Date: 3 GS
bmit a Step 20 128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 Fesponse,

the corrections are made. ~

.

 

 

 

 

 

C1. Grievable time period has expired, FIC USE: ONLY
* OF E
C2. Submission in excess of | every 7 days. ‘ {nitial Submission UGI Initials:
13. Originals not subrhitted. *
. . oo . “ Grievance #:
[_] 4. Inappropriate/Excessivé attachments. * Screening Criteria Used:
; i ion. ® . pee -
[-] 5. No documented attempt at informal resolution. . . “Date Reed fram Offender:
«op: x
[1 6. No requested relief is stated. = ©) Date Returned to Offender:
(1 7. Malicious use of vulgar, indecent, or physically threatening meee 26¢Snbmission UGI Initials:
‘LJ 8. The issue presented is not grievable. . XY Grievance #:
(19. Redundant, Refer to grievance # Screening Criteria Used: :
[] 10. Megible/Incomprehensible. * ” Date Recd from Offender:
CY 11:Inappropriate. * Date Returned to Offender:
UGI Printed Name/Signature: 3*Submission. UGI Initials:
. . Grievance #:
Application of the screening criteria for this grievance is not expected to adversely Screening Criteria Used:
Affect the offender’s health.
: Date Recd from Offender:
‘Medical Signature Authority: Date Returned to Offender:

 

 

 

I-127 Back (Revised 11-2010)

 

 

Appendix F

 
 

 

, OFFICE USE ONLY
sartment of Criminal Justice | cuevance z: HUIDY PT
5 . _ UGE Recd Date: MAR 2 1 2018
‘ OFFENDER | parent pater__MAR 25 2018
GRIEVANCE FORM |. Date Due: S- OS
Offendier Name: Samuel Woplins ss rcs #_ 198 493} Grievance Coder LAF
Unit: Je} Housing Assignment: Vie Ce 37 Investigator WD:

Unit where incident occurred: _Srles a : Extension Date:

   

 

 

 

 

You must atiach the completed Step ] Grievance that has been signed by the We arden for ye your wr Step 2 appeal ta she
accepted. You may not arpeal to Step 2 with a Step I] that has. been returned unprocessed.

 

Give reason for ap

 
  

       

peal (Be Specific): fam dissatisfied with the response at Step £ because...

  

 

 

 

 

 

 

 

 

[-128. Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)
Appendix G

 

 
 

RE ORT ET

Case aATS-tv-Us04aT “pocurien

 

 

 

per

 

 

 

 

 

 

| Date: 3

 

 

Offender Signature: Doautl Mlaphe

De ae. _
p20

 

 

Grievance Response:

A reviewof your medical grievance.and ‘docu mentation ‘has been completed regarding your medical request to have 4 pass for longer hair

and panties.

According‘to the medical documentation you

improve your thoughits of suicide and self-har
of your hair or panties, Youcare advised:to cotinue to-attend your-schedul

feelings of self-harm, with the mental health

Documentation in the medical record iridicate
Managed Health Care Policy £.37.1, You.aré a
evaluation,

were Seen in the gender dysp
m. Unfortunately medical has

25 you have been afforded acc
dvised to submit a Sick Call Re

aff. All.policies and procedu

   

horia clinic on 01/30/2019, You feel having these things would
no. control of these policies set forth by TOC! regarding the length

appointments with the gender dysphoria clinics and to discuss
have bean followed.

Biss to -proper medical care in accordance with Correctional
quest if you feel your cordition has changed: and warrants further

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STEP I MEDICAL GRIEVANCE PROG!
OFFICE OF PROFESSIONAL STANDA
TOC} HEALTH SERVICES DIVISION 2) O | CA
Signature Authority: . _ Date: : AA A \
Retisrned because: “Resubmit this. form, when corrections are made. OFFICE USE ON LY
| Initial Submission CGO Initials:
[1] 1. Grievable tiie period has exptred. _ Date UGT Reed:
[CJ 2. fegible/Imcomprehensible.* Date OGO Reed: :
LC} 3. Originals not submitted. * (check onc)__Scresned ____. Iniproperly Submitted
. * Cordmeniis: __.
Ch 4. Inapprepriate/Excessive attachments.* . Date Remined to Offender:
Cs. Malicious use of vulgar, indecent, or ‘physically threatening language.| 2" Submission CGO Initials:
[] 6 Inappropriate.* Date UGI Reed:
. Date CGO Revd:
(check éne).._Sereened __linpiopériy Submitted
: Comments:
CGO Staff Signature: Date Returned t to ‘Offender,
, ' 3° Submission CGO Initials:
Date UGL Reed: _
. Date CGO Reed:
(check one}__ Screened. _ Improperly Submitred
Comments: ,
‘ . ‘Date Returned to Offender:

3-128 Back (Revised: /1-2010)

 

 

 

 

 

Appendix G

 

 
 

- Case 4:19-cv-05041

Case 4:19-cv-05041
Supplement to Complaint
Description;

Grievance #20190768

Document Length, 4

Document #26

Document 28-2 Filed on 08/31/20 in TXSD_ Page 6 of 25

» Document Cover Sheet

03

pages, double and single sided

 
<

stice

Texas Department of Criminal J

SPEP 1

  

Offender Name: Samuel Yo plkins

Init: _| Fo etl Housing Assignment:

Jnit where incident occurred: Telor

Tacs # SIZhBAl
a Car

 

|

Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20 in TXSD Page 7 of 25

den 3-14-19

 

 

" OFFICE USE ONLY -
Grievance #: AON9b 16 YOS

 

Date Received: od- MA FG
Date Due: S-Bb8A9
Grievance Code: LAY

Investigator ID #: Ag A

Extension Date:

Date Retd to Offender:

 

 

. | ;
‘ou must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when

ippealing the results of a whey We. hear ng
Nho did you talk to (name, title)? Meech conf

Nhat was their response? THC) does astall Ls meta

Nhat action was taken? N Cees Oty, benedra al Avge mment ad Ta asa held

 

state vour grievance in the space provided. Pl

Lommel sighs: Coondinduck De Gordon when? 21119

1/30
teceive’ Fall vilunkized beech baxed on to needs

se state who, what, when, where and the disciplinary case number if appropriate

The J PITH Srond ards of Core, Sat) provide Nye, skandonda jude ee akan of Tad Vid uals sath

Genter Dasnlhoira (60) nese. hoy

Sn Yhe-world Gack adinatne, Ameren ‘neste Ns snadtan,

  
   

be Barun y Ps yaa aa.

Rssoctalton Wye. Amestoun i Psuclaals sital | hssocrmtan, and Ve. Lord Meakr ¢ Ora ontzorteg ,

Perle SOL, Jere skanteitle opp TA asker ennrehy te yo

   

hare indi uch oe:

“insiboktinal SetRiacys sult OH PFISOAS»

   

onl a jeder tab Tole
Pomerat” Wened anthe

 

 

 

 

Sod. | Saree ey

 

aes

 

BES \vete _odre ack lee AS
qjraea Suda. corel gorder cle. ¢
“aa kthon § She. ope. t do Tere

a be Condon ae GD Jimecn Galveston ON } aor. Per Or AUT sheTs only

 
 
   

ches (he. Very Sots
T conbaebed the eda

 

ck adda coined ns tal sehaal‘ng Thr
Thao bok mene.

‘Policien cad Ackaas nolo. anaes Teceni nea Sachi
il 5 tho medrol Pecok inthe poskthet Z itacld hence

2
2YPYEASION Cong Duet et Moy genler it) lotrten”) 1A

ee Tt CAN) suleving ond anna Sue

AC adden a LOTR.

 

CC,

 

 

 

-}27 Frant (Revised 11-2010)

YOUR SIGINATURE IS REQUIRED GN BACK OF THIS FORM

(OVER)
Case 4:19-cv-05041

Document 28-2 Filed on 08/31/20 in TXSD Page 8 of 25

 

 

 

 

 

 

 

Action Requested to resolve your Complai

_lVo Pecen
“yc on neve, oda cd. avke te fee

Offender Signatur Fe: nwt Hiking

Commanded feo asking

 

jade expen ut tft) 2a. glltel
ened:

Date: 2) 7 | aoa _

 

Grievance Resposse:

Medical dogs not have, purview over secu
unit TDCJ.Administrator. -

ne a ar et se ere ee

signature Authority: _

f you are disvatistied with the Step I respon &
itate the reason for appeal on the Step 2 Form.

‘vou ay sub

  

Electronic medical record review indicates

you have been afforded access to .care regarding your, Gender Dysphoria.
ity clothing and hair ir guidelines a and: you ‘will Tiéed to addréss those issues with the -

 

    

 

 

 

 

Zeturned because: “Resubmit this form when t

. Grievable time period has expired.

td

Submissiot in excess of | every 7 days. *

. Originais not submitted. *

Lee]

+

Inappropriate ‘Fxcessive aechments. *

*

on

. No ducumerted attempt at informal resolution.

>

No requested relief is stated. *

Malicious usc of vulgar, indecent, or physically t

xn

The issue presenied is not grievable.

1

. Redundant, Refer to grievance 2

10. MegibleAnconprehensible. *

SUEY OO

il. Inappropriate.

iG! Printed tame/Signature:

pplication of the screening criteria for this gri
fiect the offender's health.

fedical Signature Autherity:

 

 

fy
I%

UGI Initials:

Ie Ww
NEUE

OFFICE USE 6

Initial Submission

Griuvance #:

sereening Criteria Used: _

Date Recd from Offender: we.

Date Returned é

24lSub missin
—

Offender:

UG!

k

hreazening language.

   
  

Fnitials:

Me Criteria Used:

Date Reed fram Gifender:

Date Returned to Offender: we ee

2 Submission - UGI fnitials:

Griewance 4:

 

rvance is nat expected ta adversely

 

Sereening Criteria Used: ee

Offender:

Daie Recd fram

Dajte Returned te Offender:

 

 

 

 

 

197 Trawt. (Dawood VT TWATAY
 

 

 

ti € : Grievance. Hl 96 oc SBS
foc Reed Date: MARL 4 700
| HO Reed Dave: _ et LS A

Date Due:

 

  

 

| ction cose, Lid @
a4 Investigator IDM: bs)

 

 

 

 

 

 

(i. | Extension Date:

 

 

 

You phistattach-the compleied Sep f Grievance t that has been signed by:(he Warden for your We Stép 2 ? appeut to be
accepted You mary’ AOL appeal to Sieg. 2: with “a, Step L, that has: ‘been returned sree

Lan dissatisfied with. the response at: Siep i be ase...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A
 

 

 

 

 

 

 

 

 

Offender Signature: 47

 

 

 

 

 

Grievance Response:

in your Step medical grievance, you stated y
receiving individualized treatment aptions. Yo
evaluated for and receive additional care.

Review of the health record reveals documen
the. mental health department concerning yo
clothing, hair tength, of your request for mak
under the purview of the medicabdeparimer
health treatment in accordance with Correcti

You are advised to submit 2 Sick Call Request

 

STEP ME
OFFICE OF |

 

   

  

Signature Authority:

Reterned because: *Resubmitchis form

[7 1. Geievable time period. tias expired.

[ 2. DegibleTncomprebensible*
5

fy 4, lnappropriate/Excessive attac

3

Originals not submitted. *

LL] 5. Malicigus use of vulgar, indece

D6.

Inappropriate.

GO Staff Signature:

1-128 Back (Revised 11-2010)

 

IGAL GRIEVANCE PROGRAM -

when corrections aré:made.

ou are not retéiving appropriate treatment far your Gender Dysphoria by not receiving not
U are requesting to. receive care recommended regarding gerider expression and to be

'

tation to support the response at Step 1. Further review.shows you continue to be followed by
ur Gender Dysphoria, As stated inthe Stefi: 1 response, any issues you may have concerning
aun should be addressed with the wardeh.at your unit of dsstenment,-as these issues do nat fall
rt. Review of the documentation shows-you have received appropriate -medical and mental
pnal Managed Health Care Policy-£-37.i.-

a

if you feel -your physi¢al or mental condition has.changed to warrant further evaluation.

  
 
 

 

 

 

 

 

  

bnitial Submission
* Date LG! Reod:,

| EX

 

 

 

F  {eheckong)_ Sérened . impraperly Sutimitted
| Date Returned w Offeride:

ents.” }
ennai nn
RSE hnitiabe:

staat:

nt, oF physically threatening language.

 

 

    

‘{eheck ond}. Serened Improperly Submitied
Comments: ss
Date-Relumed ie OFender
| Gate UCL Resk
 PRCGO Reed sp
— ohecicone)_. Screens ___tmjproperly Submities,
Contents: .

 

 

 

 

 

 

 

 

) Bate Retitened te Op eee
Appeadix G
Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20 in TXSD Page 11 of 25

Case 4:19-cv-05041

Supplement to Complaint

Description;

Grievance #20191253

Document Length,

Document #27

4

Ao

pages,

 

» Document Cover Sheet

double and single sided
Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20

STEP I

 

Offender Name: Samuel Hopkins

Unit: Telford

Texas Department of Criminal Justice

__ OFFENDER
GRIEVANCE FORM

TDCI #_1986831

Housing Assignment: _ 12-(C-37
Telford

 

Unit where incident occurred:

in TXSD_ Page 12 of 25

 

 

OFFICE USE ONLY

Grievance #: _Adlas3i4_
Date Received: \ } “A ) =|
b-Ly Af

Date Due:

aN Code

snd)
ANZ Date:

Date Retd to orrell AUN 119 i 2018

 

 

 

 

You must try to resolve your problem with a

appealing the results of a disciplinary hearing. !
Who did you talk to (name, title)? Wardens Bates, Marshall,

r

 

staff member before you submit a formal complaint. The only exception is when

and Parker via T-6@ When?5/10/2019

 

What was their response? NO response was given.

. . |
What action was taken? No action was taken.

 

State your grievance in the space provided. Please s state who, what, when, where and the disciplinary case number if appropriate

IT_am_ transgender and diagnosed with gender dysphoria

TDC medical has_asked that 7 addeegsmy—

2oncerns with security. TDCI medical staff _and administration are well aware that treatment of

this condition is a serious medical
whysical health and mental well bei
th

the accepted treatment standards fo

If "gender role and expression",

r gender dysphoria.

 

Heed and inadequate treatment jeopardizes an individual's
ng. Medical has noted that T would benefit from some elements
e first treatment option listed in the Standards of Care (soc\

Failure ta provide treatment in accord

sith need places persons with gender dysphoria at substantial risk of serious harm that includes

fepression, anxiety, mental impairnent, physical self-harm, and suicide,

Refusal to provide

‘Treatment in spite of being aware be the serious harm caused by the failure tottreat

 

Ndicates deliberatetiindifference to a serious medical need, a possible violation of the Fighth

mendment!s prohibition of cruel ar

Staff at Telford Unit have denied my request for gender role and expression,

d unusual punishment.

Specifically T

lave been denied posession of panties and the ability to grow my hair to the length allowed

‘ther women on women's units“amd this is a denial of an essmtial part of my gender role and

xpression.

As a documented transgender female IT am requesting to wear the same clothing and

ollaw the same policy that a cisgender woman would be allowed to follow.

 

|
Medical has advised me to speak to security and/or the warden at my unit. T contacted all

 

hree wardens on my unit via I-60 a

nd no one has responded.

 

McConnell Unit has allowed 3 inmates to grow their hair and it can be done here,

Teate no issue and could be issued
sn't unreasonable. In addition it

eal of distress and has resulted i

just like the bras are,

Panties .

What IT am _ asking for can be done and

would stop the forced masculinization that causes me a great

in the substantial risk of serious harm listed above. all of

 

qaich have been documented in my record as a result of the forced masculinization and denial

 

1-327 Front (Revised 11-2010)

 

YOUR SIGNATURE IS REQUIRED ON BACK

OF THIS

FORM (OVER)

Aprendix F
Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20 in TXSD Page 13 of 25

of gender role and expression.

 

 

 

 

 

 

 

 

Action Requested to resolve your Complaint.

1 : isi
and be alowed the use of panties,

and tao receive

=

 

2 ate oof —{.
Ffemaie—groeming—standards
Thank You,

 

Offender Signature: omit Hepohi

Date: 5/13/20 | 9

 

Grievance Response:

Your grievance has been reviewed. Information received from the Necessities Department

reveals panties are issued only o
grievance affects only three Nati
assigned to a male unit will follo
Offender Orientation Handbook,
may not grow their hair long.

Signature Authority; we Acs

Lf you are dissatisfied with the Step 1 response, you may sub
State the reason for appeal on the Step 2 Form.

n female units. The Court’s Ruling you referred to in your
ve American offenders at the McConnell Unit. Offenders

W grooming standards set forth for male offenders in the
At this time, transgender offenders assigned to male units

Kates Date: __( 1G Ft OLF

mit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step I response.

 

Returned because: *Resubmit this form when th

1.
C12.
C3.
C14.
Cys.
Cle.
P77.
Os.
C19.

[J 10. Wegible/Incomprehensible. *

Grievable time period has expired.

Submission in excess of J every 7 days. *
Originals not submitted. *
{nappropriate/Excessive attachments. *

No documented atlempt at informal resolution. *
No requested relief is stared. *

Malicious use of vulgar, indecent. or physically t

The issuc presented is not grievable.

Redundant, Refer to grievance #

[J 11. inappropriate. *

UGE Printed Name/Siguature:

Application of the screening criteria for this gri
Affect the offender's heaith.

Medical Signature Authority:

evance is not expected to adversely

he corrections are made.

 

OFFICE USE ONLY

Initial Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Reed from Offender:
Date Returned to Offender:
2% Submission

Grievance #:

reatening language. *
UGI Initials:

Screening Criteria Gsed:
Date Reed from Offender: _

Date Returned to Offender:

_ ALS uhmission UGI Initiate:

Grievance F: _-. -—

Screening Criteria lised?

ate Reed trom Offender: oo

Dans Pelurned to Offenders

 

1-127 Back {Revised 11-2070)

 

 

 

Appendix F

 
 

 

 

staan bine

 

   
   
  

 
 

OFFENDER —
GRIEVANCE FORM |

Tete Bee
Offender Name: . Samuel Hopking _ TBC #4 56G821 | Giitainge Cade:

Hie Aine 1e-O-37 a, | Envbatigaior IDe:,

| FG Reed Pare:

 

 

 

  

‘Extenstin, Daibe:

 

 

 

You must attach the completed Step.) Griavancé that has heen signed by the Warden jor your Sten 2 qppeaf to be
accepted. } Yiot rscey hot aepea! to Siép 2 with a Step 1 that has been retired unprocessed.

seibeeiesiet sei “ sii

 

Give reagon for appeal ‘ Be Specific), Tank dissatisfied with the response at Step 7 because...
‘Etenkgender satel diathosed

 

i Sm. t TRCS macdicel Aes

 

une gender gyganor!

     

   

concerns with security. “THC? mefical : staf? and admin stration ate weit aware that, treatment of

 

 

 

this condition is 3B serious wedieal need and. inadequate treatment jeopardizes an ind! ividual's

 

 

 

piysical health and mantal well] b eing. Medical. has “nated thet I ‘would benefit From some elements

 

 

 

Gn), ERS First teastpent option Listed in fhe

 

 

the ; accepted Eeeatnant stendarde for gender dysphorie, Failure to provide teeatiant in adcerd

 

 

with need places persons with gender dys phar ia at ‘substantial risk of serious harm that includes
REF

depression, anxiety, mental impsirment , _Physicet self harm, and suicice,

fusal to provide

 

   

 

 

 

deliberate indifference: to a agate medical need, @ poasinie violation of ‘the Fight

 

 

Amendment's profithition OF 4 epugl and vnusuel punishment,

 

 

‘StafP at Telford: unit have ds ntec my Tequest for gsider role and expression. Specifically I

 

 
 
 

Leey es glow my ASir is the length gllowes

 

 

“SATE Le S HShTar Hy an Ssuertiel part oF my gencee LGLe end

 

expressisn. ‘As a documented teanagender female r am Fequesting ta wear the same elothing aod

 

Follow the. same policy that 8 plegender woman: would be ‘allowed ta follow.

 

Medipel hee “advises me 0. speek aii th security| ‘and/or the warden oF ny unit. i con ntacted all

 

three wardens on. my unit and, ap ane ‘has responded. I filed the step 4 and was uinsuccesful in

 

 

my ettemgts to recieve important elements of gender rale and expression,

 

 

(MeCanned Unie ‘has allowed 3 inmate's ta grow their hair and £t can be done hate, Panties

 

 

 

 

create no issue and could be ibsued just Like: ‘the bras are, phat T am esking for cen be done and

 

 

 

Lantt unreasonable. tn » sade Lt: would stop the forced masculinizatian that: « ‘causes me a great
i128 Front (Revised | Op WAGER SIGRATURE is SREQUIRED ON BACK OFTHIS FORM LOVERS

 

 

Appendix G
 

  

 

x

    

_wEL of, ultich Have. b2an dioncina

 

 

 

 

~zation ang denial Of gender tale and express on “congruent with, my gender identi ity

 

 

 

 

b

 

 

 

 

 

 

 

 

:

, ‘aur Step 2 grievance has beén investigated by this office. You were appropriately advised at

 

i level Please refer io that response. No fucther action is warranted.

 

Sigiarare Ato :

 

 

 

 

Returned because: joined form when corrections are made.

i

 

a

 

, | pacbarRaee se
| DateOGO Rest =. ao
(check one}. Streened «improperly Submitted

| Commenis: :

 

 

 

 

  

 

Date Returned: 40 Offender sensruttomntitetns an
; a 2st Sulrmission CGO Iniitats:.
Date UGI Rood:
Dare a Rood

 

    

“teheek one)  Screthei _eealiiprapeciy Submittes..
Comments:

 

Date Retest 16 Offender: 7

 

 

| 2 Subinision ~ (CGO fiat:
| Dae COORedis

 

: Utchockond) sertnicd «= ____sinraporly Submitted
Cominentee :

 

 

4 :Date-Reamied 16-O fender

emerge emerson tnt et merenes

 

 

LY Sock (Rove 1 2010) Appendix G

 

 
 

Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20 in TXSD Page 16 of 25

Case 4:19-cv-05041

Supplement to Complaint, Document Cover Sheet.
Description;

Grievance #2019094320

Document Length, 4 pages, double and single sided

Document #28
Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20 in TXSD Page 17 of 25

: | Bio 2 WR i7 201
Texas Department of Criminal Justice. “ OFFICE USE ONLY
- Grievance #: AbLIO 9¢ 3 AO

OFFENDER °
Date Received: — BALFFF___
STEP Lh crmevancerorm |" R719

a (es ENE SV 2,
Offender Name: Some opis TDCI # \9 Bh q 3 | pew ID #: QAS a
Unit: TelSord Housing Assignment: VYo-& 24) Extension Date:
Unit where incident occurred: Tedtord Date Retd to OffenderAiPR_) q 2019

 

 

 

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when

appealing the results of a disciplinary hearin
1S oun When? 3/BMi9 Oop & PM.

Who did you talk to (name, title)?
What was their response? Whew, sais And oul % &. caching P oNeys,

 

    

 

 

 

 

    

A ian iweb vo iunrentalde

Yon are wanent and =

 

 

LOO) offi Veal erHazS \ or da UA AO Ares Ed ps Or dahhe: 3 eSeHAAe) bia nim?
le ovPan me WW one :
Sah : i y AD We! DOF UA tr Tre 627) a Wo pros 1 va 1, Olrestioftng jn T AVE peiV) ADE
rashtan Nau dont AE lo 4 Ne NAOCUAL ry) (A othe OF ety CWI OL Od Peinrtvtr as aly
U a . TT. . ' ‘

ON) TAN ce HeLA Wey es OTIS Nes CY CONS ery otive cul iit Offer. ~ Pyolouine wd v
Y edicol Pe lcovimss3 ation boy) We eels A T\PA) Tr AVE ad C RV CM (Ts A)

and Avets a Sur Cid
Dip Poth, LA Ore BEA Lor e] a> & 1A EETYES ashe exchange onl uitliag +o loe oO
pas. NA 0 De \ Ve-heen oraviztedtheretote Tv AoA dacs ob Ht HUE: -e,eresonl

   

 

AN ele SHOU THe Pug 2 can y\ . Wier] Le p () ood =

. x
D ¢ ( low? LA (\ NI AE A JOR aW iN ¢ Yeoortmok” .
The suey heterthen ¢ re aan nen’. 1) Ve TALO WMEAG Odd” FOr 0 O01 Te pe Whe

    

 

   

0 y_1D i} Ok vie tO VAAVe Vaud Or”
D mad ov \\ tales eopaledl na ScOhy at SCORE B COALS WAP nae Haat W eats

See x dwl WN, STDC oils ate. seTzna-Phem cond inderloriacg Lan
Mis Me Tea) il Sotmen. .

(co) Cou cekained

 

 

i-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix F
Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20 in TXSD Page 18 of 25 ,

 

 

 

 

 

 

 

 

 

i t d
vat 22 aro thee tar ed ne ‘surhable Atmlosr of p otter. A Mc y Size, Jor nota wear coll

-_

Wek DOD Tol! patsy Noo Sista nem. :
Offender Signature: — dared Hoyaaina —_ Date: S116 jig

 

 

 

a .
—— mas

Grievance Response:
Be advised Sgt J Shaw was questioned regarding your panties being confis-
cated, Sgt Shaw has provided a written statement denying that allegation.
Property Officer J Hughes was also contacted and she stated you did not
come to Telford Unit with panties and panties are not provided on this unit
as boxers are provided. No further action is warranted.

signature seam anl ok sed biped: ay Date: | SL 1P A

If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.
State the reason for appeal on the Step 2 Form. -

Returned because: *Resubmit this form when the corrections are made.

[1 1. Grievable time period has expired.

 

 

[12. Submission in excess of 1 every 7 days. * oO OFFICE USE ONLY
. . : . Initial Submission UGI Initials:
(13. Originats not submitted. *
: . : Grievance #:
[_]4. Inappropriate/Excessive attachments. * . a
Screening Criteria Used:
[-] 5. No documented attenipt at informal resolution. *

j Date Reed from Offender: ____
16. No requested relief is stated. *- . mo,
. _: . Date Returned to Offender:
[1] 7. Malicious use of vulgar, indecent, or physically threatening Janguage. * :
" : 2™ Submission UGI Initiais:
[1] 8. The issue presented is not grievable.

[-]9. Redundant, Refer to grievance #
C] to. Mlegible/Incomprehensible. *

*

Grievance &:

 

Screening Criteria Used:

Date Recd fram Offender:

oO 11. Inappropriate. Date Returned to Offender:

UGI Printed Name/Signature: 34Submission UGI Initials:

Grievance #: _.
Application of the screening criteria for this grievance is not expected to adversely S ine (Criteria Used

. . screening Writer tse: :
Affect the offender’s health. amen NOE
Dale Reed from Offender:

Medical Signature Authority:

 

 

Date Returned to Offender: _

 

1-127 Back (Revised 11-2010)
Appendix F

 
 

 

  

ss @F FENDER
GRIEVANCE FORM

Offender Name: “Samuel Hopkins TOES #, 198663
Unit: Telit uferd

mini

    
  

 

x

_. Housing. Asslgnmesity.. eet 39

  

Unit where hieident occurred: Telford

 

 

 

    
  
  
 
 
 
 
   
  

 

Foe muss! altacindl
ceed Hox mney a

 

“phe Lh aipden hae poi Step 2 upse

 

 

 
  
 
  

Give r reason for-appeal (Be Specilic}; : subse al Step | becais
Tie et catament - whet. ir meee nthe Step v s sre stands. Per Texas

3 Bae furnished by the” dep ere

 

 

 

 

payee
"et BENS

a esinjee er only a roster of

 
 

 

Lee,

itt Pere at story altogether, lie hed extensiv

nesta.

 

 

 

its A536 to

: pointed | at “Huet ig that!
: : ‘pn “Some: y (ieniying. co
eB breasts He ornered me 8

 

 

 

 
    
      
 
 
  
        

 
  
 
 
 

 

  

 

 

: tell ng me. that 7 T oan ger in Big” TEOUBIE
VB! nr yete uhen “the y were Found. calling
oo : pers. I saic cnet
_ thet I'm suing Far

   

 

 

 

trans rights, I had: to “be calned dah by 4 42 0-41 and 12-0 we as Tr wea manic by this point. t was

yelling For 2 “nifute or to about my ‘panties. jihen ‘the. “shakedoun vias Finished he repeated my

  

 

 

cell “nunber and. said he “would provide me

 

 

now. 7" appears thet Sgt. sha is. denying the: whole ineiden

   
 
 

 

 

 

“In bath cases off

 

 

 

sotagpeoae

 

algo ave allawed ne

 

andar Sysphoris and hav

a
iy
Mr
a.
a 3
ee.
8
2:
Q-
Gh
9:
on
oe
Qo.
4
ee
aj
T-
a
oO
fied: |
res
o
i. 4
rps
“O:
cr
ip.
ee
oI
n,
pis:
ty
hy
oF
ey.
ct
2
cr.
a
ef
ee:
a
3
Q-
.:
ne
g:
ov
i:
a:
a.
Ww.
nh
o
«
ay!
mR
zy
ok:
eo
fay
oy
we
py :
<
m:
@.
rs
Mi
OF:
|
@
eh.
3
Q'|
ct,
a
ry
Be
o

 

 

ay. gender dysphoria T will | ot course replace “them. 7c

    

 

 

 

 

 

it ie expected. Forced hase ation is “Be: Barre ‘and

 

  

 

LYE eons (Rove |

 

 

IR SIGNATORE IS REQUIRED ON BACK OF THIS FORM OVER)

Appeadix &

 
 

 

  
  

Sruel , it is @ form . at eunishment not inflicted on cisgendered | ‘Females, ook

  

ili Ones it eauses Bletress to many transgender |

  

 

 

 

 

 

 

i fc}

 
 

 

 

 

 

OR ender Signatures,

 

Grievance Response a

Unies these items are cope aie assigned to you as are: the bres, s they wil not ‘be allowed. No
further action is: warranted.

 

 

 

 

 

 

   

 

 

 

OFFICE USE ONLY

 

) tnittat Submission ©GO Snifisis:
cl L. Grievable time period has expired. ) Pde UGH Reed:

© Date CGO Roce:

CT 2. Wegible/Incemprebensible.”
C) 3. Originals nat sisbmitted. *

   

 

[J] 4, inappropriate/Excessive attachinctits.*

 

       

out Suseiessn
: Pykre | LE oh Ree ae

cl 5. Malicious use of vulgar, indecent, ar physically threatening language.

 

 

CT 6. inappropriate.

  

 

 

 

COO Stat Signature: , tl i Date Retained cM Bidens Scientia wom
— a | J Submission ‘CGO Jeltiais:

| Date UG) Reed
Pee GO Read:

 

   
 
 

jehock oe}

 

) Conbnent

 

4 fore Reward

 

 

 

1.128 Back (Revised 11-2010). Appendix G

 
Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20 in TXSD Page 21 of 25

Case 4:19-cv-05041 _
Supplement to Complaint, Document Cover Sheet
Description;

Grievance #2019117999

Document Length, 4 pages, double and single sided

Document=#29
Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20 in TXSD Page 22 of 25

 

‘Texas Department of Criminal Justice OFFICE USE ONLY

Grievance #: Ab] /l / 995 __

OFFENDER sa ELI
an STEP 1 GRIEVANCE FORM Date Received: 5- G /
Date Due: b -/ S -[{ g

mall Grievance Code: St Oo S
Offender Name: _Samuel. Hopkins TDCI #1986831 Investigator 1D #: Lf Sa

Unit:

 

 

Housing Assignment: 12-C-37 Extension Date:

 

BRD

 

Unit where incident occurred: _ Telford Date Retd to Offender: i

rj

 

 

 

You must try to reselve your problem with a staff member before you submit a formal compiaint. The only exception is when
appealing the results of a disciplinary hearing. :
Who did you talk to (name, title)? _ictor M. Raggs (Sergeant of Corr Off.) When? _ 5/2/2019 .

What was their response? They reneated their order and yelled when T asked their name

 

What action was taken? Forred masculine gender expression, officer orders were followed

 

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate
' TDCI is preventing me from grooming my hair according to my medical recommendations as of

10/30/2018 and even further restricting it even beyond stated grooming policy per the TDCI

 

Offender Orientation Handbook. As this boils down to one issue, restriction on my gender

 

expression as it relates to hair I'm grieving this as a single issue.

 

At approximately 11:45 Am on 5/2/2019 I was stopped on my way to chow by Victor M. Ragos,.

 

(Sergeant of Corr Off.) who ordered me to get a hiarcut. My haircut was in compliance, cut

 

around the ears, on the neck, not a tail or mohawk, neither shag nor afro, not a fad or

 

extreme. Safekeeping was on the way to chow and I asked if I could be permitted to to eat with

 

safekeeping (I was worried about being forced to eat with population), He denied my request and

he walked me to the barbershop. I asked his name as I can't see well enough ta read it and

 

je started screaming at me about his name and that he was the building Sgt. At the barbershop

 

[I was 3rd in line outside. Sgt Raggs had been selectively targeting transgender inmates for

 

Forced haircuts. All of us were transgender females such as myself who tend to wear our hair

 

longer and styled in a ‘feminine manner consistent with our gender identity, but were compliant

 

 

vith grooming standards according to the Offender Ortentation Handbook. The Sgt did come

 

yack and allow us to go to chow and them get our hair cut. I complied with all orders given,

 

 

Jhile in the barbershop I asked if there were any posted rules different from the Offender

Irientation Handbook and there were not,

 

Forced masculine gender expression causes extreme distress, for myself I broke down several

 

cimes in response to the incident, ultimately getting help from mental health that afternoon.

 

 

co) My records

 

1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER}

Appendix F
Case 4:19-cv-05041 Document 28-2 Filed on 08/31/20 in TXSD Page 23 of 25

 

 

 

 

 

 

 

 

Action Requested to resolve yeur Complaint.

Sten_tatgeting of feminine heirstyles_ant_alsh in-my case_to alsa -consides theuse—of fomale— _

orooning standstis
Offender Signature: Lamual Maplin

Grievance Response:

Date: 3/3 (2% \$

Your allegations have been reviewed and reported to thé appropriate
authority for further review. According to your interview with Safe Prison -
Program Sgt Oakes stated that Sgt Raggs just happened to be the sergeant
enforcing haircuts and he was not targeting transgenders. You further stat-
ed you are currently working on a lawsuit to allow transgenders to grow
longer hair. Information received reveals there is not anything in place to
resolve your complaint and grooming standards must be adhered to.

Signature sot Rak Rea | fates \ Date: lo- biG

Hf yon are dissatisfied with the Step 1 response, you may submit a Step 2 (I- 128) to the Unit Grievance Investigator within 15 days irom the date of the Step 1 response.

State the reason for appeal on the Step 2 Form.

Returned because: *Resubmit this form when the corrections are made.

[-] 1. Grievable time period has expired.

oO 2, Submission in excess of 1 every 7 days. *

[-] 3. Originals not submitted. *

(| 4. Inappropriate/Excessive attachments. *

[7] 5. No documented attempt at informal resolution. *

I] 6. No requested relief is stated. * .

(17. Malicious use of vulgar, indecent, or physically threatening language. *
Li 8. The issue presented is noi grievable.

[1 9. Redundant, Refer to grievance #
(J 10. Wegible/Incomprehensible. *
(1. Inappropriate. *

UGI Printed Name/Signature:

 

Application of the screening criteria for this grievance is not expected to adversely
Affect the offender’s health.

Medical Signature Authority:

 

1-127 Back (Revised 11-2010)

 

 

OFFICE USE ONLY _

Initial Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Reed from Offender:

Date Returned to Offender:

2°¢ Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:

3% Submission . UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Recd from Offender:

 

Date Returned to Offender:

 

Appendix F
 

  
 

Texas Department oP@rtehimal Bustice

STEP 2  _ oFFENDER
GRIEY. ANCE FORM
TDCI #1986831.
nit __.. Hoitsing Assignment: . 126-37
Unit where incident occurred: Jfetford ee a

 

 

    

 

 

 

 

You inust atte the. é completed Step J f Grievance that } has been on signed by the. Warden for your Step 2 appeat 4 to be
ance pted. You may not oF appeal: to. Step 2 with.a Step } that fas * been. returned. unprocessed.

 

 

 

Give reason tor appeal (Be Specific). | ‘Ta ant 2 diss satisfied with h thie response at Step t because..
As I stated. te ‘Sgt _Dakes ‘the. issue. is. forced mascul inizetion. op - al ternativey Peatriction:

on gender. role cand exprésston, ‘A& I ateted in the $+ bep 4, my hair was in comaliance. As i

 

 

explained to Sot dekes the individuels targetted ‘that Bey were: all transgender, wa ‘tend to.

 

 

 

 

camp nliarite. whan i wea forced to ‘out it and that z am -somplying whee stated grooming policy.

 

 

However please ‘note thet faced mascul inization is | eausing me axtr ome distress. ut hes

 

 

 

 

 

eriter ‘pole “and “SREESSS IN Pessivea” eRe medical reconmmadations that ‘haye not Feaulted iy

 

 

any: “scconmodat ane and have been pushed: back anto “paving, me, fot. ‘pedicel, : atidrews ‘this wi th

 

security, F fave. ‘sttempted to. ‘do sb, even going sb far ag to. eankact ail 3 wardens on | my unit.

 

They did not cespond. As far: as Le tell ra one “has actually | Tooked ‘into even the Possibility
af aseommade ting ra ‘Wedical a " “— °

 

Langer Heir has. presanted. no ‘security issues: ‘on “Female unite, apparently isn't ‘being used to

i HRSA,

smuggle sontreband ob is easily searchable. The largest: prison system in the country autside -

 

  

¢ Tex 5 the Federal ‘Bureau af Prisons, has had Ab issues swith lange p Hair and has been elie

 

all owing heir of "any length ‘since at keast 1986. “What Ls going on here is that Toca has decided

 

 

¢ the

 

a0 uel “physical hate

 

(OVERS

   

ize Pron (Re:

Appendix G

 
  

 

 

CC Copy retained.

 

 

 

  

 

 

 

Offender Signature: ,. @idM

 

 

 

   

     

 

 

 

 

 

 

 

 

 

 

 

 

Grievance Response:
Step | addressed your concerns. Offeaver Orientation Handbook, page 12, male offenders shall
keép theit hair trimmed ‘up the backoof their neck and head. Hair-shall be neatly cut. Hair shall be
cut aroud the ears. Sideburns shall:not extend-below the middle of the ears. No block style, afro,
‘or shag haircuts shall be peyfaitied. No fad or extreme hairstyles/haircuts are allowed. No. ;
“Mohawks, tails, Of designs cal inte the hair are allowed: No further action warranted: :
Signature Authority: : Date: i 9-/ e a 7
Returned because: *Resubintt this farm wher corrections: GO Peade:. fo . “OFFICE USE ONLY
ng ge ae . _. . Initial Subauission CG ® inifists:..
oe io Grievabtet ‘tine period has: expired.” Beis pe spe ee ee Pe GT Reak we
Ci. 2, Hegible/lnconiprebiensible.* _ | BaleOGO Rest. 2 es
a 3. Originals: wot submitted. * . a (Schone) _Serecned dmproparly Submined

 

Cl 4. Inappropriate/Excessive attachments. | Pate Remuned to a O¥ender °°

 

[1 5. Malicious use-of vulgar, indecent, or physically threatening language,| 2! Submission
| Date UGI Reed.

 

Cl. inappropriate,*

 

       

 

 

Sete MN aie

a Signatures. .

   

 

 

 

 

 

 

 

 

 

: Diate UGE ‘Resd:
Date CGO Hectl. 7 ce
Acetone} _Sértened __. Improperly Submined
. Bete | Conimenis: oe
re yee . ; Date Returned ti to Otfender:
1-128 Back (Revised' 11-2010) oO " Appenilix G

 

 
